DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and Claims 1 and 3-13 have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/26/2022 is acknowledged.

Claims 2 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Claims 2, 14, and 20 each recite a segment positioned between the lifting and rolling ends, which is a feature of non-elected species 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grewe (US 5,875,578).
Regarding Claim 1, Grewe discloses a wheel chock comprising: a lifting end (Grewe: Fig. 10; 112) and a rolling end (Grewe: Annotated Fig. 10; R); and a wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) attachable to the rolling end.
Regarding Claim 3, Grewe discloses the wheel chock of claim 1, wherein the lifting end (Grewe: Fig. 10; 112) comprises a handle.
Regarding Claim 5, Grewe discloses the wheel chock of claim 1, wherein the rolling end comprises a wheel assembly housing (Grewe: Fig. 10; 96) for retaining the wheel assembly.
Regarding Claim 6, Grewe discloses the wheel chock of claim 5, wherein the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) is flexible within the wheel assembly housing (Grewe: Fig. 10; 96). [Note: The wheel assembly of Grewe is both flexible in that it can be secured and adjusted via nuts 104 and it can flex due to the presence of springs 106.]
Regarding Claim 7, Grewe discloses the wheel chock of claim 1, wherein the rolling end (Grewe: Annotated Fig. 10; R) is curved (Grewe: Fig. 10).
Regarding Claim 8, Grewe discloses the wheel chock of claim 1, wherein the rolling end (Grewe: Annotated Fig. 10; R) comprises a rear guard (Grewe: Annotated Fig. 10; G).
Regarding Claim 9, Grewe discloses the wheel chock of claim 1 further comprising a mounting bracket (Grewe: Fig. 10; 94) attachable to the rolling end for attaching the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) to the rolling end.
Regarding Claim 10, Grewe discloses the wheel chock of claim 1, wherein the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) comprises a pin element (Grewe: Fig. 10; 102) to prevent over rotation of the wheel assembly.
Regarding Claim 11, Grewe discloses the wheel chock of claim 1, wherein the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) comprises a shaft offset portion (Grewe: Fig. 10; 102).
Regarding Claim 12, Grewe discloses the wheel chock of claim 11, wherein the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) comprises an adjusting component (Grewe: Fig. 10; 104) movably connected to the shaft offset portion (Grewe: Fig. 10; 102).
Regarding Claim 13, Grewe discloses the wheel chock of claim 1, wherein the wheel assembly (Grewe: Fig. 10; 90, 94, 98, 100, 102, 104, 106) comprises a pair of spaced apart wheels (Grewe: Fig. 9-10; 100).

    PNG
    media_image1.png
    394
    882
    media_image1.png
    Greyscale

I: Grewe; Annotated Fig. 10







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman Restori (US 2015/0246798) in view of Eltvik (US 5,044,645).
Regarding Claim 1, Guzman Restori discloses a wheel chock comprising: a lifting end (Guzman Restori: Annotated Fig. 4; L) and a rolling end (Guzman Restori: Annotated Fig. 4; R); and a wheel (Guzman Restori: Fig. 4; l) attachable to the rolling end. Guzman Restori fails to explicitly disclose a wheel assembly. However, Eltvik teaches a wheel assembly (Eltvik: Fig. 1; 13-16, 21).
Guzman Restori and Eltvik are analogous because they are from the same field of endeavor or a similar problem solving area e.g. wheel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels in Guzman Restori with the wheel assembly structure from Eltvik, with a reasonable expectation of success, in order to provide a specific structure that enables a plurality of wheels to be mounted to the chock at a single location, thereby permitting the chock to roll on the ground when supporting a heavy object such that the chock can be easily disengaged from the object (Eltvik: Col. 1, Ln. 28-43; Col. 2, Ln. 25-33; Guzman Restori: [0015]).
MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc.,802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 
Therefore, the fact that Guzman Restori does not disclose a wheel assembly is to be expected given the ubiquitous nature of wheel assemblies in the art. Eltvik expressly teaches this element and it would have been obvious to include this element in Guzman Restori because securing a plurality of wheels about an axle is an extremely well known means of supporting wheels on an element.
Regarding Claim 3, Guzman Restori, as modified, teaches the wheel chock of claim 1, wherein the lifting end (Guzman Restori: Annotated Fig. 4; L)  comprises a handle (Guzman Restori: Fig. 8; m).
Regarding Claim 13, Guzman Restori, as modified, teaches the wheel chock of claim 1, wherein the wheel assembly (Eltvik: Fig. 1; 13-16, 21) comprises a pair of spaced apart wheels (Eltvik: Fig. 1; 13-16).

    PNG
    media_image2.png
    398
    786
    media_image2.png
    Greyscale

II: Guzman Restori; Annotated Fig. 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guzman Restori (US 2015/0246798) in view of Eltvik (US 5,044,645) as applied to claim 1 above, and further in view of Blumenthal et al. (US 2006/0016643).
Regarding Claim 4, Guzman Restori, as modified, teaches the wheel chock of claim 1, but fails to disclose a tether attachable to the lifting end. However, Blumenthal teaches a tether (Blumenthal: Fig. 2; 11) attachable to a lifting end.
Guzman Restori and Blumenthal are analogous because they are from the same field of endeavor or a similar problem solving area e.g. wheel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifting end with the tether and tether opening from Blumenthal, with a reasonable expectation of success, in order to provide an integrated pulling means that is secured to the chock, thereby removing the need for a user to hook a device onto the chock in order to move it from underneath a wheel, simplifying the process of use (Blumenthal: [0024]; Guzman Restori: [0019]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631